17 So. 3d 346 (2009)
Matthew Sean BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2525.
District Court of Appeal of Florida, Fifth District.
September 11, 2009.
Paula C. Coffman, Orlando, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant *347 Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Valdes v. State, 3 So. 3d 1067 (Fla.2009) (holding statutory exception to Blockburger[1] "same elements" test set forth at section 775.012(4)(b)2., Florida Statutes, prohibits separate convictions for crimes arising from same criminal transaction only when criminal statute itself provides for offense with multiple degrees).
PALMER, ORFINGER and JACOBUS, JJ., concur.
NOTES
[1]  Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306 (1932).